Title: To James Madison from Richard Bland Lee, 12 December 1788
From: Lee, Richard Bland
To: Madison, James


Dear Sir,
Richmond Decr. 12. 1788
Your favor of the 1st. Instant arrived here yesterday. The intended publication was not struck off—it being unnecessary to have it done till near the close of the Session—and we being anxious, if possible to have yr. approbation to the insertion of certain extracts from your letter to Mr: Turberville. The inclosed which was taken from the proof sheet and is the only printed copy in existence, will shew you how cautious we had been with regard to the parts intended to be submitted to the public eye. Such only were selected, as would counteract the report, industriously circulated in the Assembly, and consequently in the state, that you were opposed to every amendment to the new government, and in every mode, and such as shewed the happy effects the adoption of it had already produced, in relation to our character in Europe. Tho’ your friends and the friends of the new System thought the insertion of this extract would have promoted your election and the federal interests thro’out the state, yet from the delicacy you express on the subject we did not hesitate a moment in erasing it—and perhaps it was prudent to omit it. Your name is not mentioned in the publication a copy of which shall be herewith sent, and only a general allusion made to the impropriety of making a faithful and conspicuous public servant, the Victim of Party rage, for no other reason, but that he had intrepidly delivered his opinion on a subject on which silence would have been in the highest degree criminal. Where base and unworthy means are used to promote measures, contrary to candor, reason, and the public good, it can never in my opinion be improper to counteract them by a true narration of facts. The Poeple are easily imposed on both with regard to men and measures, by the enemies of Virtue and order. And as they are generally governed by Passion and not by reason, a fair representation of facts is necessary, to rouse the latent generosity of the human mind, and rekindle their affection for the chara[c]ter or the measure which has been so falsely traduced. But whether the publication of the extract was proper or improper you may be assured, that the intention arose from a desire to secure your election, which, tho’ an honor from all considerations you are entitled to, we considered as essentially important to the interests of America and our own country—tho’ by no means important as you yourself were concerned—personal aggrandisement having never been your object—and your reputation being too high to stand in need of such partial aids. You may be also assured of Mr. Turberville’s delicacy on the occasion. Nothing but the strongest conviction of the propriety of the measure induced him to suffer the extract to be made.
From what I can hear your interest seems to be gaining ground tho every effort will be made by the Party, which precluded you from the Senate to prevent your election. It may not therefore be improper for you to hasten your return to Virginia, as your very presence, probably would contribute much to dissipate the little plots which may be forming agt. you. If you were to visit the Counties previous to the election and attend the Culpepper election yourself—I think there would be little doubt of your success. I suppose you know that Mr: Monroe is to be your Competitor.
I am pleased to hear that moderation prevails in the Councils of the east. And I flatter myself that another year will restore perfect harmony & concord to us.
We shall probably model our district Court system so as to render it pra[c]ticable—which next to the ratification of the Constitution will be the most salutary measure for our native Country. Wishing you health & a speedy return to us I am with warmest sentiments of esteem yr. very huml. sert.
Richard Bland Lee
